
	
		I
		112th CONGRESS
		1st Session
		H. R. 635
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require that all Federal agencies, contractors, and
		  government-sponsored enterprises use the words mother and
		  father when describing parents in all official documents and
		  forms.
	
	
		1.Short titleThis Act may be cited as the
			 Parental Title Protection Act of
			 2011.
		2.Description
			 requirement
			(a)RequirementEach Federal agency, contractor (or
			 subcontractor at any tier) pursuant to a contract with such agency, or
			 government-sponsored enterprise shall use the words mother and
			 father when describing parents, and not the words parent
			 1 or parent 2 (or other similar words), in all official
			 documents issued by the agency, contractor, or enterprise.
			(b)DefinitionsIn this section:
				(1)Federal
			 agencyThe term Federal agency has the meaning given
			 the term Executive agency by section 105 of title 5, United States
			 Code.
				(2)Official
			 documentThe term
			 official document means any document issued by a Federal agency,
			 contractor (or subcontractor at any tier) pursuant to a contract with such
			 agency, or government-sponsored enterprise, including any form that is
			 completed by an applicant.
				(c)Applicability
				(1)Federal
			 GovernmentThe requirements of this section shall apply to all
			 official documents issued by a Federal agency or government-sponsored
			 enterprise before, on, or after the date of the enactment of this Act.
				(2)Government
			 contractorsThe requirements
			 of this section shall be implemented with respect to contracts entered into on
			 or after the date occurring 6 months after the date of the enactment of this
			 Act.
				
